                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


NATIVE ECOSYSTEM COUNCIL,                        CV 17-153-M-DWM
and ALLIANCE FOR THE WILD
ROCKIES,                                             JUDGMENT

                 Plaintiffs,

  vs.

LEANNE MARTEN, et al.,

                 Defendants,

  and

MONTANA WOOD PRODUCTS
ASSOCIATION, et al.,

                 Defendant-
Intervenors.



        This action came before the Court for bench trial, hearing, or determination

 on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that the Federal Defendants’ and

 Defendant-Intervenors’ motions for summary judgment are granted, and Plaintiffs’

 motion for summary judgment is denied. Judgment is entered in favor of

 Defendants and against Plaintiffs.
Dated this 19th day of November, 2018.

                        TYLER P. GILMAN, CLERK

                        By: /s/ Nicole Stephens
                        Nicole Stephens, Deputy Clerk
